because the federal court deemed them unexhausted did not demonstrate
                good cause. See Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d 503, 506
                (2003); Colley v. State, 105 Nev. 235, 236, 773 P.2d 1229, 1230 (1989).
                Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                  Hardesty



                                                  Parraguirre


                                                  C ht
                                                  Cherry


                cc: Hon. Abbi Silver, District Judge
                     Carlos Otero
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A